Case 9:18-cv-81004-RKA Document 68-17 Entered on FLSD Docket 07/05/2019 Page 1 of 5




                      (;+,%,70
Case 9:18-cv-81004-RKA Document 68-17 Entered on FLSD Docket 07/05/2019 Page 2 of 5



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-17 Entered on FLSD Docket 07/05/2019 Page 3 of 5



                                                                   Page 107

   1      Confirmed, Lead is Converted; correct?
   2           A.        That's when they become an opportunity.
   3           Q.        That's what I'm asking.
   4           A.        Correct.
   5           Q.        So the difference then between a lead and
   6      an opportunity is that a lead hadn't yet confirmed
   7      their interest and an opportunity had?
   8           A.        Correct.
   9           Q.        What is a rejected lead?
  10                          MR. BOWSER:         Objection, compound.
  11           Q.        You can answer.
  12           A.        It could be many different things.
  13           Q.        But what is it?        Not the reasons for a
  14      rejected lead, but I'm asking, what is a rejected
  15      lead?       Have you heard the term before?
  16           A.        Of course.
  17           Q.        So what is a rejected lead?
  18           A.        It is a lead that has been rejected.
  19           Q.        And what are some of the reasons a lead
  20      could be rejected?
  21           A.        There are many reasons.
  22           Q.        We've got a while.
  23           A.        It could be -- the most common is 10
  24      attempts.       We will reject a lead if -- definitely if
  25      they've expressed that they are not interested; if

                                      Veritext Legal Solutions
       800-227-8440                                                      973-410-4040
Case 9:18-cv-81004-RKA Document 68-17 Entered on FLSD Docket 07/05/2019 Page 4 of 5



                                                                  Page 108

   1      the number is not in service for an extended period
   2      of time, which happens; sometimes people are unaware
   3      that education isn't free, and they are not happy
   4      with the idea of needing to use federal aid, so
   5      there is a reject reason for that.
   6           Q.     And those are the most prominent reject
   7      reasons you can think of at the moment?
   8           A.     Yeah.   I mean, the big --
   9           Q.     I'm not trying a trick question here; I'm
  10      just making sure we get through the list.
  11           A.     There is a lot, so --
  12           Q.     Have you ever heard the term "lost
  13      opportunity"?
  14           A.     Yes.
  15           Q.     Is it properly called within Post lost or
  16      closed opportunity?
  17           A.     It's closed lost.
  18           Q.     So it's closed/lost?
  19           A.     Closed/lost in Oracle is the stage
  20      closed/lost.
  21           Q.     What's your preferred nomenclature on
  22      that?
  23           A.     Closed/lost.
  24           Q.     Closed/lost, okay.         We will do
  25      closed/lost.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-17 Entered on FLSD Docket 07/05/2019 Page 5 of 5



                                                                  Page 109

   1           A.     Closed/lost is fine.
   2           Q.     If I ever slip and say lost and not closed
   3      or closed and not lost, treat it as closed/lost,
   4      please.
   5           A.     I'll know what you mean, yeah.
   6           Q.     Under what circumstances, give me again
   7      the top five let's say, would a certain opportunity
   8      be closed/lost?
   9           A.     If a prospect goes unresponsive; if
  10      someone determines that they are not ready to move
  11      forward at that time; if someone can't complete
  12      their method of payment; someone is unhappy with
  13      their transfer evaluation; any sort of familial
  14      issues, anything mitigating.           There is a multitude
  15      of different reject reasons that capture all of
  16      those things as well.
  17           Q.     Going back to 11106, there is only --
  18      there is a red box in the bottom right that says
  19      Sales Category:     Lost, Manually Change Sales Stage
  20      Action to Closed/Lost.
  21                  Do you see that?
  22           A.     Yes.
  23           Q.     There are only three arrows feeding into
  24      that; correct?
  25           A.     Yes.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
